On writ of error we review judgment of *Page 738 
conviction of the crime of manslaughter under an information charging that the accused "did unlawfully, by and through his own act, procurement and culpable negligence, operate a certain automobile, to-wit, a Henny ambulance, in such a negligent, careless and reckless manner as to cause it to collide with a certain other automobile on or near the intersection of Pierce Street and Lafayette Street, in the City of Tampa, State and county aforesaid, and by colliding with said other automobile, did strike, wound and injure one Cobbie diCristina, and by thus striking the said Cobbie diCristina, did inflict on and upon the head, body and limbs of the said Cobbie diCristina certain mortal wounds, from which mortal wounds she, the said Cobbie diCristina did languish and die;" and then follows the allegation that by the acts above stated the defendant committed the offense of manslaughter.
A careful consideration of the record discloses no reversible error.
There are no circumstances surrounding the case, nor does it involve any principles of law which have not heretofore been determined by this Court which appear to require the writing of an opinion to support a judgment of affirmance.
Therefore, the judgment should be, and is, affirmed.
So ordered.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, P. J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 739